Citation Nr: 1119351	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-33 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2010 hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

During the Veteran's July 2010 Board hearing, he indicated that he had injured his back and neck in a botched parachute jump in approximately January 1968 or February 1968, shortly before his service separation.  He noted that he had received treatment from a private chiropractor almost immediately after his service separation.  These records are not associated with the claims file, and must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992);

Additionally, the Veteran indicated that he had been an employee of the United States Postal Service ("USPS") from 1973 to 1982, and pursuant to his employment, had medical treatment and examination records which might show treatment for his back and neck symptoms.  However, his claims file does not contain any of these records.  An effort to obtain these Federal records must be made.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998)



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization such that the RO may obtain records from his treatment by Dr. Wayne Crawford, a now-retired chiropractor in Fort Lauderdale, Florida.  Once authorization is obtained, attempt to procure copies of all identified records, and associate them with the claims file.

If no response is received, or notification is received that the records are unavailable, (a) associate a memorandum to file noting the unavailability, and (b) write the Veteran a letter identifying the specific unavailable records explaining the efforts that the RO made to obtain those records, and describing any further action to be taken with respect to the claims.  Provide a reasonable amount of time in which the Veteran may respond.

2.  Obtain any available employment and medical records from the USPS.  Document all attempts to obtain these records in the Veteran's claims file.  If such records are not available, include documentation to that effect in the claims file. 

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


